internal_revenue_service number release date index number ----------------------------- -------------------------- ----------------------------------------- ------------------------------------- department of the treasury washington dc person to contact --------------------- id no ------------- telephone number --------------------- refer reply to cc psi b04 plr-130547-08 date november legend decedent --------------------------------------------- spouse ---------------------- son ---------------------- son ---------------------- son ----------------- country ------ will --------------------------------------------------------- ------------------------------------------------------------------ attorney ---------------------------- law firm -------------------------------------------------------- date ---------------------- date ------------------ date ------------------ spouse’s qdot -------------------------------------------------------------- dollar_figurex ----------------- dear ---------------- this is in response to a letter from your authorized representative dated date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations to make a qualified_domestic_trust qdot election with respect to certain property_passing_to_spouse from decedent’s estate as well as an extension of time to assign certain property to a qdot the facts and representations submitted are summarized as follows on date decedent died survived by spouse and son sec_1 and spouse is a citizen of country and is not a citizen_of_the_united_states under decedent’s will his tangible plr-130547-08 personal_property passed outright to spouse in addition article third of will provides an outright bequest to spouse pursuant to which spouse is to receive the smallest amount of property that qualifies for the marital_deduction that will be sufficient to result in the imposition of the lowest amount of federal estate_tax taking into account all available credits etc spouse was appointed executrix of the probate_estate at his death decedent owned real_estate interests as a tenant in common with unrelated parties a bank account held jointly with an unrelated individual and interests in real_estate and bank accounts held jointly with spouse the executrix hired attorney to prepare the form_706 united_states estate and generation-skipping tax_return the form_706 was timely filed on date attorney was told that spouse was not a united_states citizen on the return the estate claimed a marital_deduction for the property interests passing_to_spouse subsequently spouse as executrix retained law firm to represent the estate on date spouse created a qdot spouse's qdot described in sec_2056a further spouse made an irrevocable protective assignment under sec_20_2056a-4 pursuant to which spouse assigned to spouse's qdot joint property includible in decedent’s gross_estate that passed to spouse and of any other interests includible in the gross_estate that passed to spouse outside of will as a result of decedent’s death spouse also assigned to spouse’s qdot all property that passed outright to spouse under the formula bequest under article third of will also on date law firm filed a supplemental form_706 for the estate on the supplemental form_706 the estate made a protective qdot election under sec_20_2056a-3 to treat spouse’s qdot as a qdot the estate stated that the protective assignment and election were made because there was uncertainty at that time regarding the extent to which the joint property was includible in the decedent’s gross_estate in addition the estate anticipated identifying additional assets that could be includible in the gross_estate the estate reported that as of the time of filing the amount passing to spouse’s qdot was dollar_figurex and the estate claimed a marital_deduction for that amount sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate is to be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse sec_2056 provides that if the surviving_spouse is not a citizen_of_the_united_states no deduction shall be allowed under sec_2056 however sec_2056 provides that sec_2056 will not apply to any property passing to the surviving_spouse in a qualified_domestic_trust qdot under sec_2056a in order for a_trust to qualify as a qdot the trust instrument must require that at least one trustee of the trust be an individual citizen of the united plr-130547-08 states or domestic_corporation and that no distribution other than a distribution of income may be made from the trust unless a trustee who is an individual citizen_of_the_united_states or a domestic_corporation has the right to withhold from the distribution the additional estate_tax imposed by sec_2056a on the distribution the trust must meet the requirements that are prescribed under treasury regulations to ensure the collection of the tax imposed by sec_2056a and the executor must make the election prescribed by sec_2056a to treat the trust as qdot under sec_2056 and sec_20_2056a-4 of the estate_tax regulations if an interest in property passes outright from a decedent to a noncitizen surviving_spouse either by testamentary bequest or devise by operation of law or pursuant to an annuity or other similar plan or arrangement and such property interest otherwise qualifies for a marital_deduction except that it does not pass in a qdot then solely for purposes of sec_2056 the property is treated as passing to the surviving_spouse in a qdot if the property interest is assigned to a qdot under an enforceable and irrevocable written assignment made on or before the date on which the return is filed and on or before the last date prescribed by law that the qdot election may be made under sec_20_2056a-4 a protective assignment of property to a qdot may be made subject_to the requirements of sec_20_2056a-4 only if at the time the federal estate_tax_return is filed the executor of the decedent's_estate reasonably believes that there is a bona_fide issue that concerns either the residency or citizenship of the decedent the citizenship of the surviving_spouse whether all or a portion of an asset is includible in the decedent's gross_estate or the amount or nature of the property the surviving_spouse is entitled to receive the protective assignment must identify the specific assets to which the protective assignment refers and the specific basis for the protective assignment however the protective_election may otherwise be defined by means of a formula the protective assignment once made is irrevocable under sec_2056 and sec_20_2056a-3 the election to treat a_trust as a qdot must be made on the last federal estate_tax_return filed before the due_date including extensions of time to file actually granted or if a timely return is not filed on the first federal estate_tax_return filed after the due_date the election once made is irrevocable no election may be made if the return is filed more than year after the due_date of the return under sec_20_2056a-3 a protective_election may be made subject_to the requirements of sec_20_2056a-3 to treat a_trust as a qdot only if at the time the federal estate_tax_return is filed the executor of the decedent's_estate reasonably believes that there is a bona_fide issue that concerns either the residency or citizenship of the decedent the citizenship of the surviving_spouse whether an asset is includible in the decedent's gross_estate or the amount or nature of the property the surviving_spouse is entitled to receive the protective qdot election must be attached to the plr-130547-08 return and must identify the specific assets to which the protective_election refers and the specific basis for the protective_election however the protective_election may otherwise be defined by means of a formula once made the protective_election is irrevocable under sec_2056 and sec_20_2056a-8 where property is held by the decedent and the surviving_spouse of the decedent as joint_tenants with right_of_survivorship or as tenants_by_the_entirety and the surviving_spouse is not a united_states citizen at the time of the decedent's death the property is subject_to inclusion in the decedent's gross_estate in accordance with the rules of sec_2040 and sec_2040 does not apply accordingly the rules contained in sec_2040 and sec_20_2040-1 govern the extent to which such joint_interests are includible in the gross_estate of a decedent who was a citizen or resident_of_the_united_states under sec_20_2040-1 the entire value of jointly held property is included in the decedent's gross_estate unless the executor submits facts sufficient to show that the property was not entirely acquired with consideration furnished by the decedent or was acquired by the decedent and the other joint owner by gift bequest devise or inheritance sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore an extension of time until the date that is days after the date of this letter is granted to decedent’s estate to make a protective assignment to spouse’s qdot with respect to i the joint property that is includible in decedent’s gross_estate and passes to spouse and ii any other_property that is includible in decedent’s gross_estate and passes to spouse outside of the will as a result of decedent’s death further an extension of time until the date that plr-130547-08 is days after the date of this letter is granted to decedent’s estate to make an assignment with respect to that amount passing_to_spouse under the formula bequest under article third of will which amount may be dependent upon the value of the property included in i and ii above finally an extension of time until the date that is days after the date of this letter is granted to decedent’s estate to make the election to treat spouse’s qdot as a qdot the election should be made on and the assignments attached to a supplemental form_706 united_states estate and generation-skipping_transfer_tax return filed with the internal_revenue_service center cincinnati ohio a copy of this letter should be attached to the supplemental form_706 a copy is enclosed for this purpose the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as specifically ruled herein no opinion is expressed or implied concerning the federal tax consequences under the cited provisions or under any other provisions of the code of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with a power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative sincerely curtis g wilson deputy associate chief_counsel passthroughs and special industries enclosures copy for sec_6110 purposes copy of this letter
